      Case 4:21-cr-00009 Document 52-1 Filed on 04/27/21 in TXSD Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

 UNITED STATES OF AMERICA                  §
                                           §
 v.                                        §         Criminal No. 4:21-cr-00009
 ROBERT T. BROCKMAN                        §
                                           §


                                [PROPOSED] ORDER

       Having considered Defendant Robert T. Brockman’s Motion for a Pretrial

Conference Pursuant to the Classified Information Procedures Act (“Motion”) and the

government’s non-opposition to the request for a pretrial conference, it is hereby

ORDERED that the Motion is GRANTED. It is FURTHER ORDERED that the Court

will hold a conference on _______ to address the issues raised in the Motion.



       So ORDERED, this ______ day of __________, 2021.


                                                _______________________________
                                                George C. Hanks, Jr.
                                                United States District Judge




                                          -1-
